Name: Council Regulation (EEC) No 3799/85 of 20 December 1985 amending, on account of the accession of Spain, Regulation (EEC) No 43/81 establishing the list of representative markets for pigmeat in the Community
 Type: Regulation
 Subject Matter: agricultural policy;  animal product;  prices
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 367 / 31 COUNCIL REGULATION (EEC) No 3799 / 85 of 20 December 1985 amending, on account of the accesion of Spain , Regulation (EEC ) No 43 / 81 establishing the list of representative markets for pigmeat in the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community . Having regard to the Act of Accession of Spain and Portugal , and in particular Article 396 thereof, Having regard to the proposal from the Commission , Whereas Article 4 (2 ) of Council Regulation (EEC ) No 2759 / 75 of 29 October 1975 on the common organization of the market in pigmeat (*), as last amended by Regulation ( EEC ) No 2966 / 80 ( 2 ), makes provision for a system of representative markets for the determination of a Community market price for pig carcases ; Whereas Council Regulation (EEC ) No 43 / 81 ( 3 ) established a list of representative markets for pigmeat , each Member State forming a representative market within the meaning of the aforesaid Regulation ; Whereas , pursuant to Article 396 of the Act of Accession , that list of representative markets should be extended following the accession of Spain ; whereas in Spain prices paid to producers are determined either by quotation centres or by the major slaughterhouses ; Wheras , pursuant to Article 2 ( 3 ) of the Treaty of Accession of Spain and Portugal , the institutions of the Communities may adopt , before accession , the measures referred to in Article 396 of the Act of Accession ; whereas , pursuant to Article 261 of the Act , application of the measures relating to Portugal is postponed until the end of the first stage . HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC ) No 43 / 81 is hereby extended as follows : Ebio , MercolÃ ©rida , Mercorelez , Segovia , Segura , Silleda ; ' 11 . The following group of quotation centres : and the following group of markets : Murcia , Barcelona , Burgos , Fuenteovejuna , Lugo , Pozuelo ce AlarcÃ ³n , Alhama de Murcia , Mollerusa , Calamocha , Segovia , Olvega .' Article 2 This Regulation shall enter into force on 1 March 1986 , subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. STEICHEN ! ) OJ No E 282 , 1 . 11 . 1975 , p . 1 . z ) OJ No L 307 , 18 . 11 . 1980 , p . 5 . ( 3 ) OJ No L 3 , 1 . 1 . 1981 , p. 15 .